Exhibit 99.1 JCPENNEY REPORTS THIRD QUARTER RESULTS Management Raises Sales and Earnings Guidance for Fiscal 2009 Third Quarter Highlights · Earnings per share of $0.11, significantly better than initial expectations · Gross margin rate improved 210 basis points · Bridge Plan execution led to $630 million improvement in year-to-date free cash flow · Strong financial condition, cash and equivalents of $2.1 billion · Signed licensing agreement for Liz Claiborne brand · Sephora inside JCPenney opened in 12 locations bringing total to 155 PLANO, Texas, Nov. 13, 2009 J. C. Penney Company, Inc. (NYSE: JCP) today reported fiscal third quarter results that were significantly better than initial expectations and showed further improvement in cash flow performance, reflecting the continued successful execution of its Bridge Plan strategy.The Company continues to be in a strong financial position, ending the quarter with a cash and cash equivalents balance of $2.1 billion.Based on the Company’s better than expected year to date operating performance, as well as current expectations for the fourth quarter, management is raising its full year guidance for both comparable store sales and earnings per share. Earnings per share for the third quarter ended Oct. 31, 2009, were $0.11, well above management’s initial guidance for earnings per share to be in the range of a loss of $0.05 to earnings of $0.05.Income from continuing operations for this year’s third quarter was $27 million.This year’s third quarter includes a non-cash qualified pension plan expense of $73 million, or $0.19 per share after-tax.Excluding the impact of qualified pension plan expense, adjusted income from continuing operations was $72 million, or $0.30 per share.A reconciliation to the comparable GAAP measurement is included in this release.Third quarter earnings per share also reflect a $0.03 charge related primarily to non-recurring real estate impairments included in real estate and other expenses. In last year’s third quarter, earnings per share were $0.55, and income from continuing operations was $123 million.Last year’s third quarter earnings included a qualified pension plan credit of $33 million, or $0.09 per share after-tax.Excluding the impact of the qualified pension plan credit from last year’s third quarter results, adjusted income from continuing operations was $103 million, or $0.46 per share. “JCPenney’s third quarter results reflect the success of our strategy to balance top line performance with bottom line profitability,” said Myron E. (Mike) Ullman, III, chairman and chief executive officer of JCPenney. “Our ability to deliver earnings above original expectations resulted from better than expected improvement in gross margin as we have maintained appropriate inventory levels and reduced both clearance selling and unprofitable discounting.With continued investment in our Associates and our customer relationships, we are executing the right short-term and long-term strategies to maintain our financial strength and place us in a strong position for the future. “We expect these strategies to be particularly effective in the fourth quarter.Our objective for this holiday season is to bring the ‘Joy of Giving’ to our customers. We will be stocking our stores with a merchandise assortment that includes great gifts offered at highly competitive prices.Combined with industry-leading customer service and a compelling promotional strategy, our customers will find the style, fashion, and quality that will once again make JCPenney the preferred destination during the holiday shopping season.” Operating Performance Total sales in the third quarter decreased 3.2 percent compared to last year, while comparable store sales decreased 4.6 percent.The strongest merchandise results were in shoes and women’s apparel, and geographically, the best performance was in the southwest region of the country.The weakest results were in fine jewelry and in the northwest region. Adjusted operating income, which excludes the impact of the non-cash qualified pension plan expense from both the current and last year’s third quarter, decreased 18.9 percent.As a percent of sales, third quarter adjusted operating income was 4.3 percent compared to 5.1 percent last year.A reconciliation of non-GAAP adjusted operating income is included in this release. For the quarter, gross margin increased 210 basis points over last year to 40.6 percent of sales.SG&A expenses increased $56 million, in line with management’s guidance for SG&A to increase 4 percent compared to last year’s third quarter.As a percent of sales, SG&A increased 230 basis points to 32.9 percent of sales with the rate impacted by lower sales volume.Qualified pension plan expense was $73 million compared to a credit of $33 million in last year’s third quarter.As a percent of sales, total operating expenses were 38.0 percent in the third quarter. Interest expense for the quarter was $64 million, and the effective tax rate was 37.2 percent. During the third quarter, the Company opened three new stores, all in the off-mall format.These openings completed the 2009 new store program and brought the total of new and relocated stores for the year to 17.The Company also added 12 Sephora inside JCPenney locations, bringing the total to 155 locations. Financial Condition The cash and cash equivalents balance as of the end of the third quarter of 2009 was $2.1 billion, an increase of $505 million versus last year’s third quarter.For the first nine months of 2009, free cash flow improved $630 million compared with the same period last year.Free cash flow, a non-GAAP measure, is defined as net cash provided by operating activities of continuing operations less capital expenditures and dividends paid, plus proceeds from sales of assets.A reconciliation of free cash flow to the comparable GAAP measure is included in this release. 2009 Fourth Quarter and Full Year Guidance Based on better than expected year to date results and the fourth quarter guidance provided below, management has raised its full year expectations for comparable store sales and earnings.For fiscal 2009, comparable store sales are now expected to decrease 6.5 to 7 percent, and earnings are expected to be in the range of $0.93 to $1.08.The Company had previously provided, in its second quarter earnings release, expectations that full year comparable store sales would decrease approximately 7 to 7.5 percent and earnings would be in the range of $0.75 to $0.90. Management’s 2009 fourth quarter guidance is as follows: · Total sales: expected to decrease 3 to 5 percent. · Comparable store sales: expected to decrease 4 to 6 percent. · Gross margin rate: expected to increase in the range of 380 to 390 basis points. · SG&A expenses: expected dollar increase of approximately 4.5 percent. · Depreciation and amortization:approximately $132 million. · Pre-opening expenses:approximately $2 million. · Interest expense:approximately $66 million. · Income tax rate: approximately 38 percent. · Average shares for EPS calculation: approximately 238 million common shares. · Earnings per share: expected to be in the range of $0.70 to $0.85 per share. Conference Call/Webcast Details Management will host a live conference call and real-time webcast today, Nov. 13, 2009, beginning at 9:30 a.m. ET.Access to the conference call is open to the press and general public in a listen only mode.To access the conference call, please dial (877) 407-0778 and reference the JCPenney Quarterly Earnings Conference Call.The telephone playback will be available for seven days beginning approximately two hours after the conclusion of the call by dialing (877) 660-6853, account code 286, and conference ID number 328509.The live webcast may be accessed via JCPenney’s Investor Relations page at www.jcpenney.net, or on www.InvestorCalendar.com and www.streetevents.com (for members).Replays of the webcast will be available for up to 90 days after the event. For further information: Investor Relations Phil Sanchez; (972) 431-5575; psanc3@jcpenney.com Kristin Hays; (972) 431-1261; klhays@jcpenney.com Media Relations
